Exhibit 10.58

 

EXECUTION

 

AMENDMENT NO. 2 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 2, dated as of January 10, 2014 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services,
LLC (the “Seller”) and Private National Mortgage Acceptance Company, LLC (the
“Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, the “Existing Repurchase
Agreement”; as further amended by this Amendment, the “Repurchase Agreement”)
and the related Pricing Side Letter, dated as of May 3, 2013 (as amended from
time to time, the “Pricing Side Letter”).  The Guarantor is party to that
certain Guaranty (the “Guaranty”), dated as of August 14, 2009, as the same may
be further amended from time to time, by the Guarantor in favor of Buyer. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.                            Representations and Warranties.  Schedule
1 of the Existing Repurchase Agreement is hereby amended by adding the following
clause (aaa) at the end thereof:

 

(aaa)                   Qualified Mortgage.  Notwithstanding anything to the
contrary set forth in this Agreement, on and after January 10, 2014 (or such
later date as set forth in the relevant regulations), (i) prior to the
origination of each Mortgage Loan, the originator made a reasonable and good
faith determination that the Mortgagor had a reasonable ability to repay the
loan according to its terms, in accordance with, at a minimum, the eight
underwriting factors set forth in 12 CFR 1026.43(c) and (ii) each Mortgage Loan
is a “Qualified Mortgage” as defined in 12 CFR 1026.43(e).

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date hereof (the “Amendment Effective Date”),
subject to the satisfaction of the following conditions precedent:

 

 

1

--------------------------------------------------------------------------------


 

2.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantor; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 3.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Repurchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 5.                            Counterparts.  This Amendment may be
executed by each of the parties hereto on any number of separate counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

 

SECTION 6.                            Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 7.                         GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 8.                            Reaffirmation of Guaranty.  The Guarantor
hereby ratifies and affirms all of the terms, covenants, conditions and
obligations of the Guaranty and acknowledges and agrees that the term
“Obligations” as used in the Guaranty shall apply to all of the Obligations of
Seller to Buyer under the Repurchase Agreement and related Program Agreements,
as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Loan Services, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

Private National Mortgage Acceptance Company, LLC, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 2 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------